Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on April 22, 2009 1933 Act File No. 002-97596 1940 Act File No. 811-04297 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 79 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 80 [X] VAN ECK FUNDS (Exact Name of Registrant as Specified in Charter) 335 Madison Avenue New York, New York 10017 (Address of Principal Executive Offices)(Zip Code) Registrants Telephone Number, Including Area Code: (212) 293-2000 Joseph J. McBrien, Esq.
